McMurray, Judge.
Ray Franklin brought this appeal in the Superior Court of Fulton County from the suspension of his driver’s license by the Department of Public Safety. The trial court found that Mr. Franklin was convicted of driving while his license was in suspension; that pursuant to Rule 570-1.06 of the Rules and Regulations of the Department of Public Safety, a hearing was held, and Mr. Franklin’s license suspended for one year under the provisions of Code Ann. § 68B-402 (Ga. L. 1975, pp. 1008, 1042). The trial court held that in view of the record of Mr. Franklin’s conviction which was before the Department of Public Safety, the suspension issued by the Department of Public Safety was proper. Mr. Franklin appeals. Held:
The record does not contain a transcript of the testimony and evidence presented in the trial court; *380therefore, we must assume that evidence was presented which would authorize the judgment. Nichols v. Love, 227 Ga. 659, 660 (2) (182 SE2d 439); Walsey v. Lockhart, 140 Ga. App. 348 (2) (231 SE2d 124).
Argued May 3, 1978
Decided June 22, 1978.
Jeff Slate, for appellant.
Arthur K. Bolton, Attorney General, Isaac Byrd, Assistant Attorney General, for appellee.
Mr. Franklin’s entire argument is addressed to his contention that there was no evidence to support his conviction for driving while his license was in suspension. The suspension of Mr. Franklin’s driver’s license for one year was predicated upon that conviction. See Code Ann § 68B-402, supra. But this proceeding is not the proper channel by which Mr. Franklin may appeal that conviction. The trial court’s order of November 14, 1977, from which this appeal was taken, recites, "that on April 22, 1977, the Appellant was convicted of driving while license was in suspension in the Recorder’s Court of DeKalb County.” The fact of the conviction apparently has been proven in the trial court. Mr. Franklin has been convicted of driving while his license was in suspension. The trial court did not err in finding that the suspension issued by the Department of Public Safety was proper.

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.